DETAILED ACTION
This Office Action is in response to the application filed on 5/18/2020. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, reading on figure 3, wherein a first semiconductor chip stack and a second semiconductor chip stack are stacked in a vertical direction, as set forth in par. 61 and claims 1-18 of the specification.
Species 2, reading on figure 1B wherein a second semiconductor chip stack disposed on a first semiconductor chip stack, wherein the width in the first direction of each of the first semiconductor chips is greater than the width in the first direction of each of the second semiconductor chips, as set forth in par. 20-21 and claims 19-20 of the specification.
The species are independent or distinct because, as the figures and sections of the specification show, they are mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (ex. employing different search queries); and/or the prior art applicable to one species would not likely be applicable to the other species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814